DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control system recited in claim 9 and indicated as “not shown” a page 18 line 15 in the specification as originally filed must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
For claim 11, in this case, the limitation “a contacting means” is defined in the specification as originally filed at page 17 line 17:  “…the contacting means is a pin 110 [emphasis added] …”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lageman (DE-10245902, see machine translation).
For claim 1, Lageman discloses an electrostatic precipitator system for dry particle precipitation comprising a flue gas inlet (1 in Fig. 2; pars [0029], [0035]) for receiving a flow of flue gas, a flue gas outlet (2 in Fig. 2) for venting the flow of flue gas, a flow passage (Fig. 2) extending between the flue gas inlet and the flue gas outlet, part of the flow passage being delimited by a primary collection electrode (5 and 7 in Fig. 2; par [0029]) in the form of a collection plate, a discharge electrode connected to a high voltage generator (par [0036]) providing for an electric field (par [0009], [0010], [0016], [0029]) being generated around the discharge electrode, when the high voltage generator is turned on, the discharge electrode being arranged inside the part of the flow passage being delimited by the collection plate, and a secondary collection electrode (6 in Fig. 2) in the form of a grid (6 in Fig. 2; pars [0011], [0031]) being arranged within the collection plate, the grid comprising a mesh-like structure, the mesh-like structure of the grid being made of an electrically conductive material, and the grid being dimensioned, shaped and configured such that it extends along and at a distance from the collection plate.
Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lui (US 6221136).
For claim 1, Lui discloses an electrostatic precipitator system for dry particle precipitation comprising (Figs. 1, 2, 6, 7; col. 5, ll. 1-40; col. 10, l. 54-col. 11, l. 24) a flue gas inlet (24 in Fig. 1) for receiving a flow of flue gas, a flue gas outlet (42 in Fig. 1) for 
While it may appear as if Lui does not explicitly mention “a primary collection electrode in the form of a collection plate,” nevertheless, Lui teaches at column 1 lines 49-60, column 5 lines 54-56, and column 7 lines 23-32, that the housing is grounded, along with all components of the system except for the high voltage assembly and the voltage shield. Consequently, it is inherent or at least would have been readily obvious, or so recognized, by persons of ordinary skill in the art (35 USC 103) that the invention Lui would indeed a primary collection electrode in the form of a collection plate.
For claim 13, the teaching of Lui is set forth above and further teaches the discharge electrode (14) comprises a discharge electrode connector, which is connected to the high voltage generator (16), and a first and a second wire connectors (32, 34), which are connected to and separated a distance apart by a support rod, the 
For claim 14, the teaching of Lui is set forth above and discloses further the discharge electrode (14) comprises a plurality of wires (36), and wherein a first end of the support rod (30 at 32 in Fig. 1) is mounted within a central region of the first wire connector, and a second end of the support rod (30 at 34 in Fig. 1) is mounted within a central region of the second wire connector, such that the plurality of wires are arranged around the support rod (Fig. 1).
For claim 15, the teaching of Lui is set forth above and further teaches each of the first and second wire connectors (32, 34) is shaped as a disk and has a shape in the horizontal plane corresponding to that of a horizontal cross-section of the flow passage delimited by the collection plate when viewed in the vertical direction (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lageman.
For claim 2, the teaching of Lageman is set forth above. Lageman teaches the collection plate but is silent to state said collection plate explicitly comprises a flat shape which further extends into a curved shape to form a tubular cylinder segment. However, this feature is considered a change in shape, and changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., the collection plate with a flat shape that into a curved shape to form a tubular cylinder segment, were significant in a patentable way. MPEP § 2144.04(IV)(B).
For claim 3, the teaching of Lageman is set forth above. Lageman teaches the grid comprises metal but is silent to disclose said grid explicitly comprises a corrosive-resistant material.  However, steel is an available metal long known as a corrosion-resistant material.  It would have been obvious to one of ordinary skill in the art at the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lageman in view of Ursem (US 9132383).
For claim 4, the teaching of Lageman is set forth above and teaches the mesh-like structure of the grid comprises openings but is silent for stating an explicit range for a vertical dimension for said openings.  However, Ursem teaches a grid that comprises openings with a vertical dimension of 10-30 mm (i.e., an air permeable electrode substrate comprising openings or meshes through with gas may travel) at column 5 lines 38-53).  As such, one of ordinary skill in the art would find it obvious to envisage said grid disclosed in Lageman as an air permeable electrode substrate taught in Ursem that comprises the vertical dimension of 10-30 mm as claimed since Ursem teaches a similar substrate available (i.e., available as an alternative)  to capture particulate matter from a gas flow.
Allowable Subject Matter
 Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In this case for claim 5, the base claim is claim 1 and there are no intervening claims.  Furthermore, claims 6-12 depend from claim 5 either directly or indirectly, i.e., claims 7 and 8 through intervening claim 6 and claim 12 through intervening claim 11, respectively.  
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 5, the closest prior art of record is considered to be Lageman.  Lageman discloses the particles can be cleaned from the electrodes by knocking the electrodes, see par [0030], but is silent for said electrostatic precipitator system further comprising an actuator configured to provide the force (i.e., knocking) to the grid so as to move the grid relative to the collection plate, when the actuator is in operation.  Steiner (CA 2081786) does teach an actuator for an electric filter; however, the actuator of Steiner is associated with additional structural elements (see pages 4-7) associated with said electrical filter that are not taught or fairly suggested for the electrostatic precipitator system of Lageman. Therefore, it would not have been obvious for one of ordinary skill in the art at the effective filing date to provide the actuator of Steiner with the electrostatic precipitator system of Lageman because none of the prior art of record suggests the additional structural elements to operate the actuator of Steiner with the electrostatic precipitator system of Lageman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references have been cited of interest to show other devices/apparatus and methods with ESP.  US 1132124 teaches the elements of the instant invention; US 1931436 teaches a perforated collecting electrode; US 2142128 teaches an ESP with concentric electrodes; US 8337600 discloses an ESP with a grid electrode; and US 8894745 teaches a vane ESP with concentric electrodes and a grid electrode.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, W. Bennett McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/SONJI TURNER/
Examiner, Art Unit 1776
April 29, 2021	

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776